DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 10/04/2022 has been entered.

The applicant’s arguments with respect to combination of Chandonnet and Shalgi have been considered, for examiner’s response please see section Response to Arguments below.
The rest of the applicant’s arguments have been considered but is moot in of new ground(s) of rejections necessitated by the applicant’s amendment.

Response to Arguments
In the paragraph connecting pages 6 and 7 of the Remarks, the applicant presents arguments against combining Chandonnet and Shalgi. However, this has already been settled by the decision of PTAB rendered on March 29, 2022, and the applicant is respectfully suggested to review the decision.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 6, 12, 13, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20080183064 (Chandonnet) in view of US 20070255132 (Shalgi) and further in view of alternatively either US 20170020481 (Hawker) or US 20120071938 (Coggins).
Regarding claim 1, Chandonnet teaches “A system comprising:
a magnetic field transmitter assembly (FIG 10 – 12 and paragraph 0049: sensor assembly 32 which includes a set of EM transmitters 34. Alternatively, box 46 in Fig. 3 – 6) including:
a housing (housing 32 enclosing transmitters and receivers is clearly seen in FIG 10 and 11. Alternatively, box 46 in Fig. 3 – 6)…”
“…disposed within the housing proximate an end of the housing and comprising first and second magnetic field generator assemblies (FIG 10 and paragraph 0049: a set of EM transmitters 34 inside the sensor assembly 32 of box 46. “first and second magnetic field generator assemblies” are mapped to any two of the three EM transmitters 34 located along the bottom edge of the housing 32)…”
“…disposed within the housing and spaced from the first sub-assembly, and including third and fourth magnetic field generator assemblies (FIG 10 and paragraph 0049: a set of EM transmitters 34 inside the sensor assembly 32 of box 46. “third and fourth magnetic field generator assemblies” are mapped to the two EM transmitters 34 located along the top edge of the housing 32);
a plurality of magnetic field generator assemblies positioned within the housing and configured to generate a plurality of magnetic fields, the plurality of magnetic field generator assemblies including first and second magnetic field generator assemblies…” “…and third and fourth magnetic field generator assemblies (FIG 10 – 12 and paragraph 0049: a set of EM transmitters 34 inside the sensor assembly 32 of box 46)…”

Chandonnet does not disclose that the three EM transmitters 34 (“magnetic field generator assemblies”) located along the bottom edge of the housing 32 represent “a first sub-assembly” and the two EM transmitters 34 located along the top edge of the housing 32 represent “a second sub-assembly.” The claim does not further define specifics of the sub-assemblies, such as any operation characteristics of the respective sub-assembly which would be different from operating characteristics of a single magnetic field generator assembly (single EM transmitter 34).
However, designating plurality of EM transmitters 34 as part of “sub-assembly” can be accomplished merely drawing a box around the respective EM transmitters on the drawing without changing anything else in the design or operation of the device. Thus, this becomes no more than a naming convention to designate EM transmitters 34 along the respective edge of the housing 32 as part of the respective “sub-assembly”. Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to merely designate the EM transmitters 34 along the respective edge of the housing 32 as part of the respective “sub-assembly” simply as design choice with predictable results. The predictable result would be simplicity in referring to specific transmitters, such as bottom transmitters and top transmitters, or side 1 transmitters and side 2 transmitters.
Alternatively, notwithstanding the above, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to combine the EM transmitters 34 along individual edges of the housing into a “sub-assembly” without changing anything else in operation of the device since it has been held that the use of a one piece construction (such as “sub-assembly” of EM transmitters 34 along an edge of the housing) instead of the structure disclosed in [the prior art] (such as individual EM transmitters 34 along the same edge of the housing) would be merely a matter of obvious engineering choice. In re  Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).

Chandonnet does not disclose that the housing “including a first layer comprising an electrically-conductive material, a second layer comprising an electrically-insulating material, and a third layer comprising an electrically-conductive material, wherein the second layer is positioned between the first layer and the third layer, wherein the first, second and third layers form a skin that covers an exterior of the housing.”
Chandonnet is concerned with detection and minimization of electromagnetic field distortion (see abstract) and specifically magnetic distortion (see at least paragraphs 0004, 0005, 0034 and 0054). As may be seen, Chandonnet teaches that anything in the set up may act as magnetic field distorting objects, listing things like tables, fixtures, tools, electronic equipment and components of an imaging system. On the other side, Chandonnet extensively discloses sensor assembly 14 (transmitter/receiver) which may take form of a box 46 or a sensor panel 32 (see paragraph 0043 and also various implementations in FIG 3 – 11). However, Chandonnet does not disclose the material from which the box 46 of the sensor assembly 32 is made of, thus leaving this to the discretion of the person of ordinary skill reading his disclosure. After all, it has to be made of some material and the selection of this material is important to avoid generation of any additional distortions.
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the application that the housing 32/46 itself, as part of the equipment utilized in the tracking system, and specifically its walls may also be a source of magnetic distortion through generation of eddy current in conductive objects (see par. 0004), if the material of the housing walls is not selected properly. A person of ordinary skill in the art would immediately recognize that there is no principal difference between explicitly disclosed by Chandonnet tables, fixtures, tools, electronic equipment and components of an imaging system which may generate distortions, and the box 46 or the sensor assembly 32. Indeed, if the tables, fixtures, tools, electronic equipment and components of an imaging system may generate distortions, there is nothing to stop the sensor assembly 32 or the box 46 from generating additional magnetic field distortion, if the housing were not made from proper material.

Shalgi teaches reduction of eddy current distortion in a magnetic field generated by the magnetic position tracking system by utilizing a structure that includes a first plurality of layers including an electrically conductive material and a second plurality of layers including an electrically insulating material and interleaved with the first plurality (Abstract). FIG 4 with corresponding description shows representation of the structure including multiple layers of electrically conductive material interleaved with multiple layers utilizing electrically insulating material (which would include recited in the claim “a first layer comprising an electrically-conductive material, a second layer comprising an electrically-insulating material, and a third layer comprising an electrically-conductive material, wherein the second layer is positioned between the first layer and the third layer”). As per paragraphs 0098 and 0111, such a structure may be used for various objects, not just the tools disclosed as an example.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize the multilayered structure comprising electrically conductive layers interleaved with electrically insulating layers, as disclosed by Shalgi, in constructing walls of the housing 32 of Chandonnet (“wherein the first, second and third layers form a skin that covers an exterior of the housing”). Doing so would have effectively reduced generation of eddy currents (see Shalgi, par. 0096 or Chandonnet, par. 0004) in the materials of the walls of the box 46 or panel 32 containing EM transmitters thus reducing or eliminating any magnetic distortion that could otherwise be generated if the material for the walls is not selected properly.

Lastly, Chandonnet does not teach “a fluorotranslucent foam filler material disposed within the housing and configured to provide structural rigidity to the housing.”
Chandonnet in paragraph 0005 teaches that the disclosed tracking systems including a fixture containing the EM sensors may be attached to an imaging system, such as to the C-arm of an X-ray fluoroscopy system. The system is described in more details in FIG 12 and paragraph 0057. A person of ordinary skill in the art would have immediately recognize that if the box containing EM transmitters is not “fluorotranslucent” it would create a shadow in the resulting x-ray image. Additionally, with respect to FIG 10 – 11, although EM transmitters 34 are shown within the body of the panel 34, Chandonnet does not disclose means to hold the EM transmitters 34 in place.
Hawker in FIG 2 and paragraph 0062 teaches a material (20) which is radiolucent, or relatively translucent to X-ray (“fluorotranslucent”) and supporting plurality of markers. The supporting material 20 is a low-density foam composed primarily of materials with low atomic number. The supporting material 20 is rigid, uniform and has a low thermal expansion coefficient.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Hawker translucent to X-ray material comprising rigid foam capable of supporting components embedded within it, in the system of Chandonnet at least to support EM transmitters 34 as shown in FIG 10 (within the outline of the box 32 in FIG 10 and 11 of Chandonnet). Doing so would have ensured that the disclosed fixture containing the EM sensors is translucent to X-rays (so that it would not create any shadow on the resulting images) while at the same time providing support for the embedded EM transmitters (“disposed within the housing and configured to provide structural rigidity to the housing”).
Additionally or alternatively, Coggins in paragraph 0036 teaches an electrically insulative and X-ray transparent (“fluorotranslucent”) material having sufficient strength and rigidity to support an electrode, which can be made of a nonconductive foam, such as polyethylene foam.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Coggins transparent to X-ray material comprising rigid foam capable of supporting components, in the system of Chandonnet at least to support EM transmitters 34 as shown in FIG 10 (within the outline of the box 32 in FIG 10 and 11 of Chandonnet). Doing so would have ensured that the disclosed fixture containing the EM sensors is transparent to X-rays (so that it would not create any shadow on the resulting images) while at the same time providing support for the embedded EM transmitters (“disposed within the housing and configured to provide structural rigidity to the housing”).
Regarding claim 2, Chandonnet teaches “wherein the plurality of magnetic field generator assemblies includes a coil and/or a permanent magnet (paragraph 0027 and 0049: the EM transmitters 34 may be configured in an ISCA having three dipole coils.).”
Regarding claim 3, Chandonnet teaches “wherein each of the plurality of magnetic field generator assemblies includes first, second, and third coil windings in an orthogonal arrangement (paragraph 0027 and 0049: the EM transmitters may be implemented as field generators with each sensor including three orthogonally disposed magnetic dipoles (e.g., current loops or electromagnets).).”
Regarding claim 6, Chandonnet in combination with Shalgi teaches “wherein the housing includes a fourth layer comprising an electrically-insulating material and a fifth layer comprising an electrically-conductive material, and wherein the fourth layer is positioned between the third layer and the fifth layer (Shalgi, FIG 4 shows more than five electrically conductive layers interleaved with electrically insulating layers which would include recited in the claim two layers in addition to three layers recited in claim 1).”
Regarding claim 12, Chandonnet teaches “further comprising: a plurality of reference sensors each positioned adjacent to one of the plurality of magnetic field generator assemblies (FIG 2 and 3 and paragraphs 0038 – 0040: a set of EM receivers 36 mounted on the sensor panel 32, each of the receivers shown to be “positioned adjacent” to at least one EM transmitters 34, representing “plurality of magnetic field generator assemblies”. Paragraph 0055: the EM sensor assembly 14 may be sampled to acquire EM field measurements from the EM receivers 36 of the electromagnetic fields generated by the EM transmitters 34. These EM field measurements may be monitored to detect EM field distortions within the volume of interest 12. Therefore, EM receivers 36 are functionally “reference sensors”).”
Regarding claim 13, Chandonnet teaches “further comprising:
a magnetic field controller configured to control current applied to the plurality of magnetic field generator assemblies (paragraph 0032: tracker 16 may include electronic circuitry to provide the drive signals, electronic circuitry to receive the sensed signals, and electronic circuitry to condition the drive signals and the sensed signals.).”
Regarding claim 18, Chandonnet does not teach “further comprising:
a plurality of adjustable clamp assemblies for coupling the magnetic field transmitter assembly to a table.”
However, Chandonnet in paragraph 0053 states that the EM sensor assembly may be fixed in relation to a table that may be used to support a patient, without disclosing how physically the EM sensor assembly is held in place. On the other side, using “adjustable clamp assemblies” to attach different objects is well known in the art, as was demonstrated in the previous office action(s).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize well-known in the art “adjustable clamp assemblies” to fix the EM sensor assembly to the patient supporting table simply to fill in where Chandonnet is silent since, according to the Supreme Court, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 416 (2007). The predictable results in this case would simply be attachment of the EM sensor assembly to the table by means of the clamp, no more, no less.
Regarding claim 19, Chandonnet does not teach “wherein the housing includes a plurality of protruding structures at or near an outer periphery of the housing.”
However, Chandonnet in paragraph 0038 teaches that while the sensor panel 32 is illustrated as having a generally rectangular shaped surface, the sensor panel 32 may have any suitable shape for positioning the EM transmitters 34 and EM receivers 36 thereon. Similarly, paragraph 0043 states that the sensor assembly 14 is illustrated as including a cubic box, but may be any suitable shape configured to allow placement of a plurality of sensor panels in two or more planes. For example, sensor assembly 14 may include a rectangular box or other suitable structure for placement of the sensor panels 32. As may be seen, Chandonnet does not limit the shape of the transmitter assembly to any particular configuration. It also shows at least one “protruding structures at or near an outer periphery of the housing” - see item 44 in FIG 2 – 7.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to implement any other shape of the sensor panel, as may be required by specific application, including implementing “a plurality of protruding structures at or near an outer periphery of the housing” (for example, handles to carry, parts to make it easier for attachment to the table (see paragraph Chandonnet 0053), additional electronics or cables attached to the assembly similar to item of electronics 44 in FIG 2 – 7 and paragraph 0042). Doing so would have simply provided means to carry the assembly (if the “protruding structures” comprise caring handles), means to attach the assembly to the table (if the “protruding structures” comprise parts to make it easier for attachment to the table), or any other items not fitting in the assembly (if the “protruding structures” comprise item of electronics 44).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 20080183064 (Chandonnet) in view of US 20070255132 (Shalgi) and alternatively either US 20170020481 (Hawker) or US 20120071938 (Coggins) as applied to claim 1 above, and further in view of US 20150119686 (Govari).
Regarding claim 4, Chandonnet does not teach “wherein each of the plurality of magnetic field generator assemblies is positioned within the housing such that respective magnetic fields generated by the plurality of magnetic field generator assemblies overlap each other.”
Govari in paragraphs 0031 – 0032 teaches overlapping operating volumes 70A, 70B and 70C (“magnetic fields”) created by individual pads (each being “magnetic field generator assembly”) in order to create a contiguous operating volume 70 where processor 56 can track locations of a device.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to ensure that the magnetic fields created by individual coils overlap, as disclosed by Govari, in the system of Chandonnet. Doing so would have created contiguous operating volume (“magnetic field”) so that no location where a device may be tracked is left outside of the operating volume.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 20080183064 (Chandonnet) in view of US 20070255132 (Shalgi) and alternatively either US 20170020481 (Hawker) or US 20120071938 (Coggins) as applied to claim 1 above, and further in view of US 7373271 (Schneider).
Regarding claim 5, Chandonnet does not teach “wherein coil windings within the plurality of magnetic field generator assemblies are either energized at different periods of time or energized simultaneously at different frequencies from each other.”
Schneider in col. 7 lines 6 – 9 teaches that electromagnetic tracking systems use either time division multiplexing, frequency division multiplexing or both to distinguish between fields generated by different transmitters.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize either time division multiplexing, frequency division multiplexing or both in the system of Chandonnet. Doing so would have allowed to distinguish between fields generated by different transmitters.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 20080183064 (Chandonnet) in view of US 20070255132 (Shalgi) and alternatively either US 20170020481 (Hawker) or US 20120071938 (Coggins) as applied to claim 1 above, and further in view of US 20100316229 (Bibl).
Regarding claim 8, Chandonnet in combination with Shalgi does not teach “wherein the electrically-conductive material comprises carbon fiber, and wherein the electrically-insulating material comprises a para-aramid fiber.”
Shalgi, while describing composition comprising multiple conductive and insulating interleaving layers (FIG 4 with corresponding description), does not limit conductive and insulating layers to any specific material thus leaving it to the discretion of the person of ordinary skill reading his disclosure.
Bibl in FIG 32 and paragraph 0098 teaches material to build a housing for electronic equipment and specifically housing walls can be formed from insulating or conductive materials or combinations of insulating and conductive materials (e.g., carbon fibers…). It is well known that carbon fibers are electrically conductive. Further, paragraphs 0105 and 0114 mention usage of para-aramid (long-chain polyamide) synthetic fibers, which are well known to be insulating. In other words, just like Shalgi, Bibl also teaches multilayer structure comprising conductive and insulating layers; however, Bibl also supplies examples of materials that may be used for the layers.
As may clearly be seen, Bibl appears to solve exactly same problem: how to build walls for the housings for electronic equipment. Therefore, the Bibl reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention), such as what material to use when building a housing for the electronic equipment.
Therefore, since Shalgi does not limit conductive and insulating layers to any specific material, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to implement, as suggested by Bibl, conductive layers as carbon fibers and insulating layers as para-aramid fibers in construction of the housing to be used in the system of Chandonnet simply as design choice with predictable results and to fill in where Shalgi is silent since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 20080183064 (Chandonnet) in view of US 20070255132 (Shalgi) and alternatively either US 20170020481 (Hawker) or US 20120071938 (Coggins) as applied to claim 1 above, and information well-known in the art as may be evidenced by US 4923741 (Kosmo).
Regarding claims 9 and 10, Chandonnet in combination with Shalgi does not teach “wherein the layers comprising an electrically-conductive material further comprise an electrically-insulating material” (as in claim 9) and “wherein the layers comprising the electrically-conductive material and the electrically-insulating material are arranged such that the electrically-conductive material and the electrically-insulating material are woven together” (as in claim 10).
Shalgi, while describing composition comprising multiple interleaving layers (FIG 4 with corresponding description), does not limit conductive layers to any specific material. Therefore, a person of ordinary skill would have been motivated to look for references dealing with this specific subject matter: what kind of material to use for the layers of Shalgi.
Using electrically conductive elements, such as carbon fibers, which are interwoven with the para-aramid fibers (which are known to be nonconductive) in a criss-cross arrangement so that the electrically conductive elements are in contacting relationship at their crossing points is well known in the art as may be evidenced by Kosmo, col. 3 lines 58 – 65 and claim 2.  Kosmo also explicitly states that the material prevents electrical charges from getting into electronic circuits and disrupting circuit operation (col. 3 lines 55 – 58). In other words, the specific construction of Kosmo’s material is aimed to prevent interference from electric fields.
Chandonnet’s objectives is prevention distortion and interference from electromagnetic fields as well as just magnetic fields, while Shalgi’s objective is also prevention distortion and interference from magnetic fields (which is one part of the electromagnetic field). At the same time, Kosmo’s objective is prevention of interference from electric fields (which is another part of the electromagnetic field). As may be seen, the material disclosed by Kosmo not only provides specific implementation for at least some of the layers disclosed in general by Shalgi, but also complements protection from magnetic field with the protection from electric fields (static charges).
Therefore, since Shalgi does not limit conductive layers to any specific material, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to implement the conductive layers using carbon fibers, which are interwoven with the para-aramid fibers in a criss-cross arrangement, as is well-known in the art, evidenced by Kosmo, simply as design choice with predictable results and to fill in where Shalgi is silent since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. This would have also provided protection specifically from interfering electric fields (see Kosmo col. 3 lines 55 – 58). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 20080183064 (Chandonnet) in view of US 20070255132 (Shalgi) and alternatively either US 20170020481 (Hawker) or US 20120071938 (Coggins) as applied to claim 1 above, and information well-known in the art as may be evidenced by one or more of US 20140209375 (Linow) and US 20060228923 (Swift).
Regarding claim 11, Chandonnet in combination with Shalgi does not teach “wherein the electrically-conductive material comprises a plurality of fibers extending parallel to each other.”
Shalgi, while describing composition comprising multiple interleaving electrically-conductive and electrically-insulating layers (see Shalgi, FIG 4 with corresponding description), does not limit electrically-conductive layers to any specific material. Therefore, a person of ordinary skill would have been motivated to look for references dealing with this specific subject matter: what kind of material to use for the layers of Shalgi and specifically for the layer that uses an electrically-conductive material.
Using electrically conductive fibers extending parallel to each other in the same direction as electrically conductive material is well known in the art, as may be evidenced by Linow (paragraphs 0107 – 0108 describing an electrically conductive material 1 comprising a structure 2 made up of electrically conductive fibers 3, such as carbon fibers 4. The electrically conductive fibers 3 are arranged in the direction of longitudinal extension and parallel to each other within the carbon fiber tape 8. The objective of Linow stated in paragraph 0002 is “a method for manufacturing an electrically conductive material, an electrically conductive material per se…”) or Swift (paragraph 0054 describing an electrical contact 130 (which is a particular implementation of an electrically-conductive material) which includes a multiplicity of electrically conductive carbon fibers 155 extending in a substantially parallel direction.).
Therefore, for the specific task of what kind of material to use for the layers of Shalgi and specifically for the layer that uses an electrically-conductive material, both Linow and/or Swift provide relevant teaching for using electrically conductive carbon fibers extending in a substantially parallel direction.
Therefore, since Shalgi does not limit conductive layers to any specific material, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to implement the conductive layers using electrically conductive fibers extending in the same direction parallel to each other, as is well-known in the art, simply as design choice with predictable results and to fill in where Shalgi is silent since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 20080183064 (Chandonnet) in view of US 20070255132 (Shalgi) and alternatively either US 20170020481 (Hawker) or US 20120071938 (Coggins) as applied to claim 13 above, and further in view of US 20080186018 (Anderson).
Regarding claim 14, Chandonnet teaches “further comprising…”
“…a medical device (FIG 12 and paragraph 0052: medical (e.g., surgical) device 66 to be tracked), the receiver configured to sense magnetic fields generated by the plurality of magnetic field generator assemblies and generate one or more sensed field signals; and a signal processor configured to receive the sensed field signals and to determine location of the receiver (paragraph 0054: In operation, the device 66 to be tracked may be positioned within the volume of interest 12. The EM transmitter 64 mounted on the device 66 may generate an EM field. The EM receivers 36 of the EM sensor assembly 14 may measure this EM field. From these EM field measurements, the device 66 may be tracked. For example, tracker 16 may determine the position and/or orientation of the device 66. Signal processor is shown as 20)…”

Although Chandonnet does not teach “a receiver coupled to” the device to be tracked, paragraph 0054 states that the relative positioning and functionality of the EM receivers 36 and EM transmitter 64 may be reversed. This means that in alternative embodiment, it is the receiver which is positioned on the medical device 66 and it is the transmitters positioned on the sensor assembly 14 which generate the magnetic field to be sensed by the receiver on the medical device 66, thus meeting the limitation of the claim that “a receiver coupled to a medical device, the receiver configured to sense magnetic fields generated by the plurality of magnetic field generator assemblies and generate one or more sensed field signals”.
Chandonnet does not disclose that the determination of the location of the receiver is “based on phase of the one or more sensed field signals”.
Anderson teaches electromagnetic tracking method and system (title). The system is shown in FIG 1 with corresponding description. As stated in paragraph 0029, the tracking system 10 includes an electromagnetic (EM) coil arrangement 12, at least one complementary EM sensor 14, a processor 16 and a user interface 18. The at least one complementary EM sensor 14 may be coupled to at least one instrument 20 (“a receiver coupled to a medical device, the receiver configured to sense magnetic fields generated by the plurality of magnetic field generator assemblies and generate one or more sensed field signals”). Paragraph 0031: Magnetic field is generated by each of the EM sensors (such as the plurality of EM sensors 22 and the at least one center EM sensor 24). Paragraph 0032: The at least one complementary EM sensor 14 may be configured to sense the magnetic field generated by each of the EM sensors 22 and 24 of the EM coil arrangement 12. Paragraph 0033: the processor 16 may monitor the magnetic field sensed by the at least one complementary EM sensor 14 to determine a location (e.g., position and/or orientation) of each complementary EM sensor 14 with respect to the EM coil arrangement 12 and/or a work surface 30. Paragraph 0034: The magnetic field generated by each respective coil may be distinguished by varying phase and frequency of each magnetic field generated. The at least one complementary EM sensor 14 may then sense each of the three magnetic fields generated, and transmit the data received to the processor 16. The processor 16 may identify each of the magnetic fields by their respective phase and frequency.
Therefore, since Chandonnet does not explicitly disclose what parameters are taken into account while determining the location of the medical device, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application, to utilize disclosed by Anderson method of determination based at least on determining the phase of the sensed magnetic field, in the system of Chandonnet simply to fill in where Chandonnet is silent, with predictable results since, according to the Supreme Court, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 416 (2007).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20080183064 (Chandonnet) in view of US 20070255132 (Shalgi) and alternatively either US 20170020481 (Hawker) or US 20120071938 (Coggins) as applied to claim 1 above, and further in view of US 20170007155 (Gliner).
Regarding claim 16, Chandonnet does not teach “further comprising: a mattress coupled to the housing.”
Gliner in paragraph 0035 teaches that pad 38 comprising magnetic field generators is located between table 33 and mattress 35 on which patient 30 lies.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize a mattress on the top of the housing comprising magnetic field generators, as disclosed by Gliner, in the system of Chandonnet. Doing so would have provided convenience to the patient.
Regarding claim 17, Chandonnet in combination with Gliner does not teach “wherein the mattress includes a plurality of sections foldable upon each other.”
However, in the previous office actions the examiner took an official notice that mattresses having “a plurality of sections foldable upon each other” are well-known in the art. This was affirmed in the decision by the PTAB rendered on March 29, 2022, at least on the grounds that the applicant did not properly challenge the official notice. Additionally, multiple references were provided in the previous office action(s) to support the examiner’s assertion.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize a mattress having “a plurality of sections foldable upon each other” as the mattress 35 of Gliner in the system of Chandonnet. Doing so would have allowed to fold the mattress when not needed, thus reducing the space taken by the mattress if and when placed in a storage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648